Order
PER CURIAM.
Jeremy Atif Davis appeals from the denial of his Rule 29.15 motion for postcon-viction relief, which the motion court denied without an evidentiary hearing. He alleges that the motion court clearly erred in denying his motion without an evidentia-ry hearing, because his trial counsel was ineffective for failing to advise him or explain to him that he had the right to present evidence and to testify at the pretrial hearing on his motion to suppress his confession.
Judgment affirmed. Rule 84.16(b).